NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3080-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CARL R. JOHNSON,

     Defendant-Appellant.
_______________________

                   Submitted May 10, 2021 – Decided May 25, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 14-04-
                   0336.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Stephen C. Sayer,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from a September 30, 2019 order denying his petition

for post-conviction relief (PCR) without an evidentiary hearing. Defendant

contends that his plea counsel rendered ineffective assistance of counsel. Judge

Joseph M. Chiarello entered the order and issued an oral opinion.

      On appeal, defendant raises the following arguments:

            POINT I

            THE PCR [JUDGE] ERRED IN FAILING TO
            REMAND [DEFENDANT'S] MATTER TO THE
            TRIAL COURT SO THAT NEW COUNSEL MAY BE
            APPOINTED AND HE COULD [RE-]ARGUE HIS
            MOTION TO WITHDRAW HIS [OPEN] GUILTY
            PLEA UNDER STATE V SLATER, 198 N.J. 145
            (2009).

            POINT II

            THE PCR [JUDGE] ERRED IN DENYING
            [DEFENDANT'S] PETITION FOR [PCR] WITHOUT
            AN EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM J.G. REGARDING HIS FAILURE
            TO LOCATE AND INTERVIEW POTENTIAL ALIBI
            WITNESSES.

We are unpersuaded by these arguments and affirm substantially for the reasons

expressed by Judge Chiarello. We add these remarks.

      When a PCR judge does not hold an evidentiary hearing—like here—this

court's standard of review is de novo as to both the factual inferences drawn by




                                       2                                  A-3080-19
the PCR judge from the record and the judge's legal conclusions. State v. Blake,

444 N.J. Super. 285, 294 (App. Div. 2016).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To meet the first Strickland/Fritz prong,

a defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." 466 U.S. at 687. A defendant must rebut the "strong presumption

that counsel's conduct [fell] within the wide range of reasonable professional

assistance[.]" Id. at 689. Thus, this court must consider whether counsel's

performance fell below an object standard of reasonableness. Id. at 688.

      To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these


                                         3                                     A-3080-19
deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. Both the United States

Supreme Court and the New Jersey Supreme Court have extended the

Strickland/Fritz test to challenges of guilty pleas based on ineffective assistance

of counsel. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Missouri v. Frye,

566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J. 434, 456-57 (1994).

Defendant must demonstrate with "reasonable probability" that the result would

have been different had he received proper advice from his attorney. Lafler, 566

U.S. at 163 (quoting Strickland, 466 U.S. at 694). Defendant did not satisfy

either prong of Strickland.

      The PCR judge did not err by entering the order without conducting a

hearing. A defendant is only entitled to an evidentiary hearing when he "'has

presented a prima facie [claim] in support of [PCR],'" meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ultimately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (quoting

State v. Preciose, 129 N.J. 451, 463 (1992)). A defendant must "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). A defendant bears the


                                        4                                    A-3080-19
burden of establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350

(2012). We "view the facts in the light most favorable to a defendant to

determine whether a defendant has established a prima facie claim." Preciose,

129 N.J. at 462-63.

      On the trial date, defendant pled guilty to first-degree armed robbery,

N.J.S.A. 2C:15-1(a)(1) and (2). The plea transcript reflects that defendant pled

guilty of his own free will and was not coerced. The plea judge explained to

defendant that his plea would be open, meaning that the sentencing judge would

determine the appropriate sentence, rather than counsel negotiating a plea deal.

The plea judge told defendant that the prison exposure on this first-degree

offense was between ten and twenty years, subject to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2. After an extensive colloquy at the hearing, the

plea judge found defendant pled guilty knowingly, voluntarily, and intelligently,

and accepted defendant's guilty plea.

      On the sentencing date, plea counsel informed the judge that defendant

filed a motion to withdraw his guilty plea and that defendant believed plea

counsel pressured defendant to plead guilty. There is no evidence that counsel

pressured defendant to plead guilty. Although he argues otherwise, the plea

judge questioned defendant at the plea hearing and established defendant pled


                                        5                                  A-3080-19
guilty voluntarily, knowingly, and without any coercion.       The judge then

conducted a Slater analysis and denied defendant's motion. Among the detailed

findings, the judge determined that defendant articulated no colorable claim of

innocence, plea counsel appeared on the trial date prepared to select a jury and

start the trial, 1 defendant faced a consecutive prison sentence exposure due to

additional charges in the indictment, and the State would be prejudiced if the

judge granted the motion. The judge balanced the four factors and found the

interest of justice do not require withdrawing defendant's open guilty plea. The

sentencing judge then imposed the minimum sentence of ten years in prison

subject to NERA.

       On this appeal, defendant's contention as to plea counsel seems more

about failing to persuade the judge on his earlier motion to withdraw his guilty

plea. That could have been raised in a direct appeal, which he never filed. As

a result, defendant's contention is barred by Rule 3:22-4. But on the merits of

the motion to withdraw his open guilty plea, and unlike Hayes, 2 the plea judge



1
   As the PCR judge found, defendant's assertions that plea counsel failed to
investigate alibi witnesses was not meritorious and amounted to bald assertions.
The PCR judge stated "[t]here are potential witnesses; we don't know what they
would say."
2
    205 N.J. 522 (2011).

                                       6                                  A-3080-19
did a Slater analysis, which would have been affirmed on appeal, had he filed

one.

       To the extent we have not addressed defendant's remaining arguments we

conclude that they are without sufficient merit to warrant discussion in a written.

R. 2:11-3(e)(2).

       Affirmed.




                                        7                                    A-3080-19